Opinion
Per Curiam,
These are appeals from the decree of the Court of Common Pleas of Washington County which sustained the granting of a nonsuit.
The plaintiffs [appellants] filed a complaint in equity to reform a deed given by their deceased grandfather in his lifetime. They allege a gross misdescription of the land conveyed because of a mutual mistake. The chancellor, after hearing testimony of the plaintiffs’ witnesses and the offers of counsel, entered a non-suit. Exceptions were taken to this ruling. The court en banc, one judge dissenting, dismissed the exceptions and sustained the grant of the nonsuit. This appeal followed.
To grant the requested reformation would leave the innocent defendants with a useless odd shaped lot — a lot which in shape and size would not conform to the alleged intention of the parties to the original conveyance. A deed should not be reformed where the result would be inequitable. See Uniontown Savings & Loan Co. v. Alicia Land Co. et al., 338 Pa. 227, 13 A. 2d 65 (1940) ; Lenheim v. Smith, 54 Pa. Superior Ct. 147 (1913). We are, therefore, in accord with the result reached by the lower court.
Decree affirmed at appellants’ cost.